Mr. Chief Justice Breese delivered the opinion of the Court: This was an action of assumpsit, for the.price of a threshing machine, sold and delivered by plaintiffs to the defendant, as claimed. The defence was, that the machine was not purchased for the defendant; or on his responsibility, but by his son, and on his individual responsibility. Much testimony was had on the point, including that of the son, and we think the weight of it preponderates in favor of the verdict. We do not clearly see how the jury could have found otherwise. It is objected by the plaintiff in error, that the court improperly instructed the jury, by telling them, if they believed from the evidence, that Charles H. Howard had willfully sworn falsely upon any material point, the jury had the right to disregard his entire testimony. ■ There is no error in this instruction, on the authority of the cases cited by plaintiff in .error: Crabtree v. Hagenbaugh, 25 Ill. 240; Meixsell v. Williamson, 35 ib. 529; and Blanchard et ad., v. Pratt, 37 ib. 243, as there was no testimony tending to corroborate the witness, so that the jury could not have been misled. Failing to add the qualification in this case was not error, as there was nothing on which to base the qualification. Full justice has been done by the verdict, and there is no error in the record which we can discover. Judgment affirmed.